Citation Nr: 0808116	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  05-10 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a back disorder, to 
include as secondary to a service-connected post-operative 
pilonidal cyst.

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to July 
1957.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
veteran's currently diagnosed back disorder is related to 
military service or a service-connected disability.

2.  The medical evidence of record does not show that the 
veteran's back disorder was the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault by VA medical personnel, or that 
they were due to an event not reasonably foreseeable in 
furnishing the veteran's medical treatment.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in, or aggravated by, 
active military service, nor is it proximately due to a 
service-connected disorder.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 
for a back disorder have not been met.  38 U.S.C.A. §§ 1151, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.358, 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication, letters dated in April 2004 and April 2005 
satisfied the duty to notify provisions.  An additional 
letter was also provided to the veteran in March 2006, after 
which the claims were readjudicated.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran's service medical records, VA medical 
treatment records, and indicated private medical records have 
been obtained.  A VA medical opinion was provided to the 
veteran in connection with his claims.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. 473.  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity 
to present pertinent evidence.

Direct and Secondary Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish service connection for the 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service connected 
disability or (b) aggravated by a service connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

The veteran's service medical records show that he was 
treated multiple times for a pilonidal cyst of the low back.

After separation from military service, a September 1961 VA 
special surgical examination report stated that the veteran 
complained "of a pain in the low back on the left side and 
wonders if there is any relationship between the back ache 
and the pilonidal cyst."  After physical examination, the 
diagnoses were chronic pilonidal sinus and low back ache, 
cause undetermined.

A May 1964 VA medical report stated that the veteran was 
admitted to the hospital with complaints of a pilonidal cyst.  
On physical examination, the only abnormalities noted were 
loose inguinal rings, bilaterally, small mixed hemorrhoids, 
and an active pilonidal cyst.  The diagnosis was pilonidal 
cyst.

A January 1992 private magnetic resonance imaging (MRI) 
report stated that the veteran complained of low back pain.  
After interpretation of the MRI results, the conclusion 
stated that there was a small syrinx cavity in the thoracic 
cord which extended from the conus inferiorly up to the T-5 
and possibly higher.  The conclusion also stated that there 
was a small hemangioma involving the T-5 vertebral centrum, 
and a mild superior endplate compression fracture involving 
the T-3.  The medical evidence of record shows that a back 
disorder has been consistently diagnosed since January 1992.

A December 1992 letter from a private physician stated that 
the veteran

had become injured on July 26, 1991 while 
pulling a two and one-half inch fire hose 
at [his place of employment.]

This caused a back injury, although he 
had previously been injured at [his place 
of employment] in 1976 and was 
hospitalized.  He has had ongoing 
difficulty with his back ever since that 
date.  The pulling incident of July 26, 
1991 was said to culminate the twenty-two 
years of heavy lifting . . .  He had a 
barrel fall upon him when attempting to 
handle same on a slippery floor.  He then 
required therapy in [a private hospital] 
and was treated in traction.  He could 
not precisely recall the date. . . .

[A private physician's] electromyogram of 
his legs of November 20, 1991 showed 
evidence of a radiculopathy with acute 
and chronic changes.  It is my opinion 
that this, plus the lumbar spondylolysis, 
and bilateral pedile defects was a 
consistent basis for his continuing back 
and secondary leg pains.

The [veteran] is very much accepting of 
the disability.  His statements are 
consistent with, "I wore out my back 
working for them with all those injures 
over twenty-two years, and now I am 
unable to work." . . .

the [veteran] appears consistent and 
straightforward, so that with diffuse 
osteoarthritis of the vertebrae and 
spondylolysis bilaterally, it is expected 
that a straining incident could cause the 
pain of which he complains. . . .

In all, I concur that this man had a 
straining injury superimposed upon 
chronic ill-being of his spine which has 
literally worn out, not to mention the 
congenital problems.

A January 2005 VA medical opinion stated that the claims file 
had been reviewed.  After a summary of the available medical 
evidence, the assessment was degenerative disc disease of the 
lumbosacral spine and small syrinx seen on MRI.  The examiner 
stated that the veteran's "pilonidal sinus was a soft tissue 
disease.  It is not likely that it was related to the 
development of his lumbosacral spine and spinal cord 
conditions."

A July 2006 VA medical opinion stated that the claims file 
had been reviewed.  After a summary of the pertinent medical 
evidence of record, the examiner opined that the veteran's 
"chronic back pains are due to severe degenerative dis[c] 
disease and degenerative joint disease.  These are not 
conditions know[n] to be caused by or aggravated by pilonidal 
cysts. . . . Records report that back problems were related 
to repeated injuries on the job."

The medical evidence of record does not show that the 
veteran's currently diagnosed back disorder is related to 
military service or to a service-connected disability.  While 
the veteran's service medical records show repeated treatment 
for a pilonidal cyst, they are negative for any 
musculoskeletal back diagnoses.  While the veteran has 
current diagnoses of back disorders, there is no medical 
evidence of record that these disorders were diagnosed prior 
to 1992, approximately 35 years after separation from active 
duty.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back disorder).  
Furthermore, the medical evidence of record shows that the 
veteran experienced multiple back injuries during 
post-service employment, specifically in 1976 and 1991.  All 
etiological evidence of record indicates that the veteran's 
currently diagnosed back disorders are related to these 
injuries, not to the veteran's military service.  This is 
corroborated by the December 1992 letter from a private 
physician, which stated that the veteran himself reported 
that his back disorders began after the 1976 injury.

Furthermore, the medical evidence of record does not show 
that the veteran's currently diagnosed back disorder is 
related to a service-connected disability.  While the 
veteran's service-connected pilonidal cyst is located on his 
lower back, it is a skin disorder and therefore cannot be 
assumed to be related to a musculoskeletal disorder without 
corroborating medical evidence.  In this case, both the 
January 2005 and July 2006 VA medical opinions stated that 
pilonidal cysts were not related to the veteran's diagnosed 
musculoskeletal back disorders.  There is no medical evidence 
of record that refutes these opinions or otherwise 
establishes a relationship between the service-connected 
pilonidal cyst and the currently diagnosed back disorder.

The veteran's statements alone are not sufficient to prove 
that his currently diagnosed back disorder is related to 
military service or to a service-connected disability.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As he is not a physician, the veteran is not 
competent to make a determination that his currently 
diagnosed back disorder is related to military service or to 
a service-connected disability.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Accordingly, there is no medical evidence of 
record that establishes a nexus between the veteran's 
currently diagnosed back disorder and military service, or a 
service-connected disability.  As such, direct and secondary 
service connection for a back disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that relates the veteran's currently 
diagnosed back disorder to military service or to a 
service-connected disability, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

1151

In general, when a claimant experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151.

The provisions of 38 U.S.C.A. § 1151 provide that when there 
is no willful misconduct by a veteran, disability resulting 
from VA hospital care furnished the veteran will be 
compensated in the same manner as if service-connected, if 
the disability was caused by (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care or (B) 
an event which is not reasonably foreseeable.  See also 38 
C.F.R. §§ 3.358, 3.361.

The veteran contends that benefits are warranted for his 
currently diagnosed back disorder, under the provisions of 38 
U.S.C.A. § 1151, for 2 separate incidents of medical 
negligence or deficiency.  First, the veteran claims that a 
physician failed to treat the veteran's pilonidal cyst during 
an examination at a U.S. Army Hospital in 1956, and that this 
failure allowed the currently diagnosed back disorder to 
increase in severity.  Second, the veteran claims that a 
spinal anesthesia injection was improperly performed during a 
June 1964 VA operation to treat his pilonidal cyst and that 
this caused or aggravated his currently diagnosed back 
disorder.

With regards to the first incident, the Board notes that it 
occurred at a U.S. Army medical facility during the veteran's 
period of active military service.  Accordingly, the 
treatment was not furnished by VA and as such any additional 
disability resulting from this treatment does not warrant 
compensation under the provisions of 38 U.S.C.A. § 1151.

With regards to the second incident, the July 2006 VA medical 
opinion stated that

[o]ne would not expect [the veteran's 
currently diagnosed back disorder] to be 
due to either a [lumbar puncture] or 
pilonidal cyst surgery.  There is no 
indication from the records that there 
was any onset of his symptoms related to 
the surgery. . . .

It is my opinion that the veteran does 
not suffer from a back condition (to 
include numbness of the extremities) that 
can be attributed to treatment of his 
pil[o]nidal cyst at the [VA medical 
center].

While the evidence shows that the veteran has current 
diagnoses of a back disorder, there is no evidence that it 
was the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault by VA 
medical personnel.  The only medical evidence of record which 
discusses whether the veteran's medical treatment was 
deficient in any manner is the July 2006 VA medical opinion.  
That opinion stated that the veteran's currently diagnosed 
back disorder was not related to deficient treatment by VA.  
Furthermore, there are multiple medical opinions of record 
which relate the veteran's currently diagnosed back disorder 
to post-service employment-related injuries.  There is no 
medical evidence of record that provides an opinion that the 
veteran's back disorder was the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault by VA medical personnel or that 
they were due to an event not reasonably foreseeable in 
furnishing the veteran's medical treatment.  The veteran's 
statements alone are not sufficient to prove that his back 
disorder was the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
by VA medical personnel or that they were due to an event not 
reasonably foreseeable in furnishing the veteran's medical 
treatment.  Espiritu, 2 Vet. App. at 49; Grottveit, 5 Vet. 
App. at 93.  As such, the medical evidence of record does not 
show that the veteran's back disorder was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA medical 
personnel or that they were due to an event not reasonably 
foreseeable in furnishing the veteran's medical treatment.  
Accordingly, compensation benefits under the provisions of 38 
U.S.C.A. § 1151 for a back disorder are not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that the veteran's back disorder was the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault by VA medical 
personnel, or that they were due to an event not reasonably 
foreseeable in furnishing the veteran's medical treatment, 
the doctrine is not for application.  Gilbert, 1 Vet. App. 
49.


ORDER

Service connection for a back disorder, to include as 
secondary to a service-connected post-operative pilonidal 
cyst, is denied.

Compensation under 38 U.S.C.A. § 1151 for a back disorder is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


